Allow me first of all to
congratulate you, Sir, on your assumption of the mantle
of the presidency of the General Assembly at its fifty-
ninth session. My delegation wishes to assure you of
its full support and cooperation in bringing about the
successful outcome of this session.
My Government expresses its deepest
appreciation to your predecessor, Mr. Julian Hunte, for
the outstanding manner in which he presided over the
work of the fifty-eighth session. Under his visionary
leadership, significant progress was made in advancing
the revitalization of the General Assembly and in
ensuring the return of development to the forefront of
the issues addressed by the Assembly.
15

No words of praise are adequate to describe the
yeoman’s task undertaken by the Secretary-General,
Mr. Kofi Annan. In an international environment of
turmoil and a world going through the turbulence of
economic reconstruction as globalization proceeds, the
Secretary-General has remained a clear, calm and
moderating influence on all parties to conflict. His
level-headed approach has done much to ensure the
relevance of the United Nations, which the people of
the Commonwealth of Dominica cherish highly.
The numerous challenges facing the globalized
world demand a common endeavour from all the
nations of the world. Guaranteeing human rights, peace
and security and ensuring social and economic justice
for all require international cooperation and concerted
multilateral action.
Dominica is of the firm conviction that the
United Nations continues to be the global institution
most suited to the pursuit and coordination of these
global initiatives. The multilateral institutions,
however, need to be reformed if they are going to be
relevant in the current global dispensation.
The coordination of the United Nations effort, in
harmony with national efforts, must be the focus of this
institution if it is to positively impact on the lives of
the majority — the vulnerable and marginalized people
of the world.
Dominica is a small island State with all the
strengths, as well as the weaknesses, of countries with
small economies. That is why we look to the United
Nations as a forum in which small countries can air
their views, with the aim of collectively influencing the
agenda of the Organization in some way.
The central question for all countries in the world
today relates to the kind of arrangements that will
constitute the economic order when the globalization
process is complete. At this stage, globalization
consists of a wide variety of treaties, some bilateral
and others multilateral. From this slew of agreements,
there is yet to be discerned a clear set of principles that
address the idiosyncratic features of small island States
when they function as economic units.
Within the past six years, the economy of my
country has had to withstand a number of shocks — the
byproducts of multilateral treaties to which States in
situations similar to that of my country have had only a
minuscule input. A dispute between the United States
of America and the European Union resulted in a
ruling by the World Trade Organization that destroyed
the banana industry, which was the backbone of the
economy of Dominica.
A subsequent decision by the Organization for
Economic Cooperation and Development to publish
what has been described as a “blacklist” had a very
adverse impact upon the offshore banking sector in my
country.
Dominica would like to make a plea for greater
transparency and inclusiveness in the formulation of
agreements which relate to development financing,
trade and international tax matters. Participation ought
to be substantive, not a mere formality, which is the
case more often than not. We do not subscribe to the
notion that mere presence constitutes significant
participation.
Notwithstanding our participation in multilateral
institutions, the two shocks to which I referred were
exogenous — originating outside our country and
having nothing to do with the internal economic
management of Dominica. A resolute commitment on
the part of the resilient population of Dominica, with
the timely help of some friendly countries and
institutions, saved our country from total disaster.
The lesson, which is abundantly clear to my
country and to other small States, is that a new global
economic order must be balanced and sensitive to the
interests of its weakest members.
The situation of small island developing States
will be the focus of attention in January 2005, when the
International Meeting to Review the Implementation of
the Barbados Programme of Action convenes in
Mauritius. The Barbados+10 Meeting will afford us the
opportunity to make a full assessment of the
Programme of Action and to evaluate its successes and
shortcomings.
Dominica and other small island developing
States attach great importance to the International
Meeting. We hope that it will galvanize the international
community to make a greater commitment to provide
the critical additional resources necessary for
advancing the implementation obligations of the next
phase of the Programme of Action.
My country is alarmed at the rise of terrorism in
the world. Indeed, as we move towards a more united
world where people of different races and colours are
16

called upon to demonstrate greater respect and
tolerance for each other, violent attempts at solutions
are counterproductive and have the unintended
consequence of harming mere bystanders.
The brutal and bloody terrorist acts of 11 September
2001, committed in New York City, not only had
reverberations for relatives, friends and the society in
general in which the brutal murders took place, but
also had serious repercussions of an economic nature
in places quite distant from the scene of the crime.
That notorious event had a very deleterious effect
upon the Dominican economy. It drastically contracted
our tourist industry, which has yet to recover fully. The
focus on terrorism and the cost of complying with
requirements to prevent terrorist attacks in a region
that is renowned as a zone of peace are challenging our
commitment to social and economic development.
Every cent spent on addressing this threat is a
cent taken from our campaign to sustain the fight
against trafficking in narcotic drugs and human beings,
the pandemic of HIV/AIDS and other communicable
diseases and the degradation of our common
environment. Water security, food security, energy
security and health security are other important goals
that stand to suffer if additional resources are not found
to pursue them.
Conflicts in various parts of the world are
consuming scarce resources that are critically needed
for development and poverty alleviation. On the
African continent, civil conflicts in the Sudan, Burundi
and the Democratic Republic of the Congo are having
catastrophic consequences for the lives of large
numbers of people. The continuing attention and
support of the international community remain
important prerequisites in the pursuit of efforts towards
conflict resolution.
The Government of Dominica urges an
immediate end to attempts to use violence as a solution
to the problems of the people of our planet and calls
for a greater degree of rationality to be employed as we
address the very thorny problems of life today.
We are satisfied that the more rational approach
that we are suggesting can solve many problems that
have been in existence for generations. Prior to the
abolition of apartheid in South Africa, no one would
have believed that, after years of bloodshed between
the races, a post-apartheid political order could have
accommodated dialogue between the races in that
country. The South African example shows that when
persons of good-will and intellect get together
problems can be resolved without recourse to terror
and violence. The United Nations has demonstrated its
capacity to trigger the peaceful resolution of conflicts
in the past, and my Government is persuaded that it can
continue to do so if permitted.
I have the great honour to be the Prime Minister
of Dominica at the age of 32. We in Dominica
subscribe to the view that the young people of any
country are its best hope for a brighter future, to be
achieved through constructive change. My presence
here attests to the commitment of the Dominican nation
to treat younger generations not as inexperienced
know-nothings, but as people with the potential to
excel, to whom we must provide the best tools for
ensuring quality leadership. We believe that the early
exposure of young people to leadership and positions
of responsibility would help to accelerate the process
for achieving the goal of a world without prejudice.
I have sought to summarize those issues that are
of special concern to small, vulnerable States such as
Dominica and others in the Caribbean. In this regard, I
cannot overstate the importance of the Assembly
taking cognizance of some unique features of island
life, particularly in the tropics.
As you are aware, Sir, at this time of the year,
small island States in the Caribbean and parts of the
North American continent are exposed to the threat of
devastating hurricanes. This year, major disasters have
occurred on several islands. Unspeakable devastation
has taken place in Grenada; Jamaica has suffered
substantial loss of life and damage to property; parts of
the Cayman Islands were submerged, and the death toll
in Haiti and Santo Domingo has been horrendous. In
the United States of America, the state of Florida has
experienced disaster of immense proportions. The
recent experience of natural disasters underscores the
importance of the necessity to put in place
rehabilitation programmes that would enable destroyed
economies to be revived in the minimum time.
The Government of Dominica believes that an
insurance fund should be set up under the aegis of the
United Nations. States at risk of natural disasters that
devastate their economies ought to be able to receive
insurance payments to rehabilitate their economies
when they are damaged by such natural disasters.
17

Participation in such an insurance plan would not be a
charitable act. Each Member State would be required to
pay a premium that is affordable for that country, and
the funds accumulated could be used to repair damage
done to the economy, especially in cases where the
productive sector of a country’s economy has been
reduced to paralysis.
Events in the last year have underscored that
peace and security in the world, social progress and
economic prosperity require the consensus of Member
States, the strict implementation of universal norms
and commitment to multilateral action.
In that regard, the United Nations Stabilization
Mission in Haiti deserves the support of all Member
States, especially those in the Latin American and
Caribbean region. My Government has made an
important decision to support the humanitarian efforts
to bring stability to the people of Haiti. We remain
convinced that only the full implementation of the
provisions of Security Council resolution 1542 (2004)
will lead to the return of democratic governance in Haiti.
Dominica commends the United Nations for
bringing visibility to the problems of the world’s
indigenous people during the International Decade of
the World’s Indigenous People. With the impending
end of that Decade this year, we urge the world
community to maintain the momentum of the Decade
and renew its commitment to support the future
aspirations of the world’s indigenous peoples through
greater contributions to the Voluntary Fund for
Indigenous Populations.
Consistent with the overriding principle of
pursuing universal consensus and our own national
development goals, Dominica chose on 24 March 2004
to act in conformity with General Assembly resolution
2758 (XXVI) of 1971 by establishing diplomatic
relations with the People’s Republic of China, thereby
honouring the one-China policy.
Dominica lauds the hand of friendship extended
and the demonstrated commitment of the People’s
Republic of China to assisting small developing
countries, which are hard-pressed to fulfil their social and
economic agendas in the light of the adverse impact of
the evolving new world order on their economies.
In the Caribbean region, as in other regions of the
world, we are witnessing the devastating impact of the
proliferation of small arms. As a consequence, crime
rates and civil conflicts are increasing, threatening the
stability and the security of developing countries such
as mine. We therefore call for the early conclusion of
the negotiations on a legally binding international
instrument to control the indiscriminate supply of small
arms and light weapons to non-State actors.
In conclusion, I reaffirm Dominica’s commitment
to the United Nations agenda. For us, the United
Nations is the embodiment of our collective will to
achieve the Millennium Development Goals. Given
that those goals will create a new world order that the
young people of the world will inherit, I urge that
greater numbers of youth be involved at all levels in
the decision-making process. That requires a massive
educational programme to demystify international
relations and motivate more young people to
participate and help shape their world.
I wish delegates every success in their deliberations
at the fifty-ninth session of the General Assembly.